      Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 1 of 35



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
1199SEIU UNITED HEALTHCARE WORKERS
EAST,
                                             20-cv-3611 (JGK)
                       Petitioner,
                                             OPINION AND ORDER
           - against -

PSC COMMUNITY SERVICES, ET AL.,

                    Respondents.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Petitioner, 1199SEIU United Healthcare Workers East

(“1199SEIU” or the “Union”), seeks to confirm an arbitration

award under Section 301 of the Labor Management Relations Act of

1947 (the “LMRA”), as amended, 29 U.S.C. § 185. The award,

issued on April 17, 2020 (the “Award”), was rendered pursuant to

collective bargaining agreements (the “CBAs”) between the Union

and each of the Respondents, 1 a group of home care agencies, and


1  The Respondents are: PSC Community Services; New Partners, Inc. d/b/a/
Partners in Care; Stella Orton Home Care Agency; Richmond Home Needs;
Sunnyside Home Care Project; Sunnyside Cityside Home Care; Family Home Care
of Brooklyn and Queens; Care at Home; Chinese-American Planning Council Home
Attendant Program; United Jewish Council of the East Side Home Attendant
Service Corporation; The First Chinese Presbyterian Community Affairs Home
Attendant Corporation; Azor Home Care; Bushwick Stuyvesant Heights Home
Attendants, Inc.; CABS Homecare; River-Spring Licensed Homecare Services
Agency, Inc.; St. Nicholas Human Supports Corporation; Wartburg; Alliance for
Health, Inc.; Region Care, Inc.; Special Touch Home Care Services, Inc.; Rain
Inc.; Prestige Home Care, Inc.; Prestige Home Attendant Inc. d/b/a All Season
Home Attendant; Personal Touch Home Care of N.Y., Inc.; Priority Home
Services; Premier Home Health; Bronx Jewish Community Council Home Attendant
Services; CIDNY Independent Living Services; Home Care Services for
Independent Living; New York Foundation for Senior Citizens Home Attendant
Services; Cooperative Home Care Associates; RiseBoro Homecare, Inc.; Fegs
Home Attendant Services; Home Health Management Services Inc.; School
Settlement Home Attendant Corp.; Rockaway Home Attendant; Bronxwood Home for
the Aged, Inc.; AccentCare of NY, Inc.; Isabella Visiting Care, Inc.; Social
      Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 2 of 35



it potentially affects more than 100,000 current and former home

care employees represented by the Union.          Two groups of parties,

former employees of respondents Chinese-American Planning

Council Home Attendant Program (“CPC”) and United Jewish Council

of the East Side Human Attendant Service (“UJC”) (together,

“Proposed Intervenors”) have filed motions to intervene and

dismiss or stay the petition. Non-party Gail Yan (“Non-Party

Yan”) has also filed a motion to dismiss the petition for lack

of jurisdiction. 2

     For the reasons that follow, the Proposed Intervenors’

motion to intervene is DENIED, the motions to dismiss or stay

are DENIED, and the petition to confirm the arbitration award is

GRANTED.

                                 I.   Facts

     The following facts are taken from the Petition and

declarations filed by the parties and are undisputed unless

otherwise noted.

     1199SEIU is a labor union, that serves as the sole and

exclusive representative for the Respondents’ home health aide

employees, including for purposes of collective bargaining over

Concern Community Development Corp.; ABC Health Services Registry; and,
Alliance Home Services. Pet. ¶ 3. According to the Petition, “due to
scrivener’s error” in the Award, “Rain, Inc.” was erroneously referred to as
“Award Ray, Inc.,” “Premier Home Health” was erroneously referred to as
“Premiere Home Health,” “CIDNY Independent Living Services” was erroneously
referred to as “Sydney Independent Living Services,” and “RiseBoro Homecare,
Inc.” was erroneously referred to as “Rise Borough Home Care, Inc.” Id. ¶ 3 &
nn. 1-4.
2 Non-Party Gail Yan has not filed a motion to intervene.




                                      2
        Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 3 of 35



the terms and conditions of their employment. See Pet. ¶ 6. The

Respondents are licensed home care agencies. Id. ¶ 3. The Union

is a party to a substantially similar CBA with each of the

Respondents. Id. ¶ 7.

     It is uncontested that each of the CBAs included a

grievance and arbitration procedure that provides, in relevant

part:

     1. A grievance is defined as any dispute between the Union
     (on its behalf and/or on behalf of any Employee) with the
     Employer involving the proper application, interpretation,
     or compliance with the specific written provisions of the
     Agreement based on facts and circumstances occurring during
     the term of this Agreement. A grievance is subject to
     arbitration.
     2. Grievances will be resolved in accordance with the
     following procedure. . . .
          Step 4 -- If the grievance is not resolved at Step 3,
          the Union and/or Employer may within ten (10) days
          thereafter request that the matter be submitted for
          final and binding arbitration under the Labor
          Arbitration Rules of the American Arbitration
          Association.
     3. Notwithstanding the foregoing, a grievance that affects
     a substantial number of Employees and is outside the
     authority of the Employer’s representatives designated in
     Steps 1 and 2 may be presented initially at Step 3 of the
     grievance procedures. This grievance must be presented in
     writing and within ten (10) days of the occurrence which
     gave rise to the grievance. . . .
     5. The opinion and award of the arbitrator must be made in
     writing and is final and binding upon all parties. The
     arbitrator has full authority to decide the issue or issues
     in dispute, except that s/he does not have authority to
     amend, alter, modify, add to or subtract from the
     provisions of this Agreement.

Id. ¶ 8; Pet. Ex. B, at 28-29.        Under Rule 3(a) of the Labor

Arbitration Rules of the American Arbitration Association (the



                                      3
     Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 4 of 35



“AAA Rules”), “[t]he arbitrator shall have the power to rule on

his or her own jurisdiction, including any objections with

respect to the existence, scope or validity of the arbitration

agreement.” Pet. Ex. A, at 13.

     In or about 2014, the Union signed a Memorandum of

Agreement with each of the Respondents, that provided in

relevant part:

       [G]iven changes in federal and state law imposing new
       obligations on the Employer and exposing Employers to
       significantly increased level of litigation, it is in the
       interest of the Union, Employees, and the Employer to
       develop an expeditious and effective alternative dispute
       resolution procedure for the resolution of claims arising
       under such laws. Accordingly, between the execution of
       this Agreement and December 1, 2014, or as otherwise
       agreed by the parties, the parties shall meet in good
       faith to negotiate such an alternative dispute resolution
       procedure. If the parties are unable to agree to such a
       procedure in the allotted time, the Employer may submit
       the dispute to Martin F. Scheinman for final and binding
       arbitration.

Pet. ¶ 9; Pet. Ex. C, at 6-7.

     Finally, in or about 2015, the Union signed a further

Memorandum of Agreement (the “2015 MOA”) with each of the

Respondents, that provided for the resolution of claims under

the Fair Labor Standards Act, the New York Home Care Worker Wage

Parity Law, and New York Labor Laws, pursuant to an alternate

dispute resolution process. See Pet. ¶ 10; Pet. Ex. D, t 9. In

relevant part, the 2015 MOA provided that a new article be added




                                   4
         Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 5 of 35



to the CBA, entitled “ALTERNATIVE DISPUTE RESOLUTION,” which

provided in relevant part:

           The parties agree a goal of this Agreement is to ensure
           compliance with all federal, state and local wage hour
           laws and wage parity statutes. Accordingly, to ensure
           the uniform administration and interpretation of this
           Agreement in connection with federal, state and local
           wage-hour and wage parity statutes, all claims brought
           by either the Union or Employees, asserting violations
           of or arising under the Fair Labor Standards Act
           (“FLSA”), New York Home Care Worker Wage Parity Law, or
           New York Labor Law (collectively, the “Covered
           Statutes”), in any manner, shall be subject exclusively,
           to the grievance and arbitration procedures described in
           this Article. The statute of limitations to file a
           grievance concerning the Covered Statutes shall be
           consistent with the applicable statutory statute of
           limitations. All such claims if not resolved in the
           grievance procedure, including class grievances filed by
           the Union, or mediation as described below shall be
           submitted to final and binding arbitration before Martin
           F. Scheinman, Esq. The Arbitrator shall apply
           appropriate law and shall award all statutory remedies
           and penalties, including attorney[’s] fees, consistent
           with the FLSA and New York Labor Law in rendering
           decisions regarding disputes arising under this Article.

Pet. ¶ 10; Pet. Ex. D, at 9.          The 2015 MOA also required that

before parties can proceed to resolve a grievance alleging a

violation of a “Covered Statute” through arbitration, it must

first be submitted for “mandatory mediation.” Pet. ¶ 11; Pet.

Ex. D, at 9. 3 It also stated that, “[t]he parties agree not to



3   Specifically, the 2015 MOA provides:
        2. Whenever the parties are unable to resolve a grievance alleging a
        violation of any of the Covered Statutes, before the matter is
        submitted to arbitration, the dispute shall be submitted to mandatory
        mediation. The parties hereby designate Martin F. Scheinman, Esq., as
        Mediator for such disputes. Such mediation shall be requested no more
        than thirty (30) calendar days following exhaustion of the grievance
        procedure. . . .


                                        5
      Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 6 of 35



contest court confirmation of an arbitration award rendered

under this Article.” Pet. ¶ 11; Pet. Ex. D, at 10.

     On January 2, 2019, the Union filed a class action

grievance against the Respondents on behalf of its home care

“members concerning violations of the CBAs regarding wage and

hour claims arising under the Covered Statutes.” Pet. ¶ 12.

Pursuant to the 2015 MOA and CBA, the Union and Respondents

proceeded to mediation before Martin S. Scheinman (the

“Arbitrator”), which concluded on December 24, 2019 without an

agreement having been reached. Id. ¶¶ 14, 16. At the time the

Union filed the grievance, certain home care workers, including

certain employees who had terminated employment prior to the

adoption of the 2015 MOA, had initiated putative class action

lawsuits in state and federal court to pursue claims under the

“Covered Statutes” directly against their employers. Id. ¶ 13.

In cases involving eight former home care workers, courts held

that the plaintiffs could not be compelled to arbitrate under

the 2015 MOA. Id. ¶ 13.      With the consent of the Arbitrator,

certain attorneys representing individual home care employees,




      3. No party may proceed to arbitration prior to completion of the
      mediation process as determined by the Mediator. In the event the Union
      seeks arbitration of a grievance subject to these procedures, the Union
      shall submit its demand for arbitration to the Employer and the
      Arbitrator within four (4) months following the Mediator’s declaration
      that mediation has concluded. . . .
Pet. ¶ 11; Pet. Ex. D, at 9-10.


                                      6
     Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 7 of 35



who were then plaintiffs in pending court cases, also

participated in the mediation. Id. ¶ 15.

     On December 18, 2019, the Arbitrator held a telephone

conference in which the Union and certain Respondents

participated. See Fourth Blackstone Decl., ECF No. 153, ¶ 4.

Arbitrator Scheinman stated that he was inclined to deem the

mediation concluded and proceed to arbitration, and “the parties

presented their joint position on the importance of the

Arbitrator bifurcating the proceeding and finally deciding the

gateway issues of arbitrability and jurisdiction.” Id. The

Arbitrator agreed to establish a briefing schedule and hearing

date on those issues. Id. On December 24, 2019, in addition to

declaring the mediation complete, Arbitrator Scheinman gave the

parties leave to submit briefs addressing two threshold issues:

     1. Are the claims encompassed by the wage and hour related
     grievances involving current and former 1199 bargaining
     unit members, including those arising under federal, state
     and local law, arbitrable?
     2. Does the Arbitrator have jurisdiction to adjudicate the
     claims asserted in the wage and hour grievances arising
     under federal, state and local law, filed by the parties to
     the Collective Bargaining Agreement (“Agreement”) which
     encompass all claims arising under the federal, state and
     local laws named in the Agreement, as well as any pending
     litigation or administrative actions on the identical
     claims, irrespective of whether employees’ employment
     terminated prior to the effective date of the Memorandum of
     Agreement providing Arbitration Dispute Resolution for
     exclusive mediation/arbitration procedures for wage and
     hour disputes pursuant to the Agreement between the
     parties?




                                   7
      Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 8 of 35



Pet. ¶¶ 16-17; Pet. Ex. A, at 7-8. 4 The Arbitrator held a hearing

on January 15, 2020, and certain attorneys representing

individual home care employees that were plaintiffs in pending

court cases and who had participated in the mediation, were

given notice of the hearing and appeared. See Pet. ¶¶ 18-19.

Following the hearing and submission of briefs, the Arbitrator

issued the Award on April 17, 2020. Id. ¶ 20. In relevant part,

the Arbitrator determined that the wage and hour related

grievances involving current and former Union bargaining unit

members, including those under federal, state, and local law,

are arbitrable. See Pet. Ex. A, at 47.         In addition, the

Arbitrator determined he had “jurisdiction” to adjudicate the

claims. Id. However, the Arbitrator expressly excluded from the

Award eight employees, who were plaintiffs in pending state

cases: Alvaro Ramirez Guzman, Elida Augustina Mejia Herrera,

Leticia Panama Rivas, Boris Pustilnik, Maral Agarunova, Epifania

Hichez, Carmen Carrasco, and Seferina Acostta. Id. at 48.

     At both the oral argument held before Arbitrator Scheinman

on January 15, 2020, and in this proceeding, none of the

Respondents disputed the Arbitrator’s conclusions regarding the

jurisdiction and arbitrability. See Fourth Blackstone Decl., ECF

No. 153 ¶¶ 6-7.


4  Arbitrator Schneiderman also gave parties leave to submit briefs on “What
is the role, if any, of counsel for the individual Plaintiffs, collective or
putative class in this proceeding?” Pet. Ex. A, at 8.


                                      8
       Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 9 of 35



    Three of the original seven Proposed Intervenors—Mei Kum Chu,

Sau King Chung, Qun Xiang Ling—are former employees of CPC, and

have been involved in state and federal court litigation against

CPC. Although the parties contest the scope and significance of

these prior actions for this petition to confirm the Award, the

parties appear to agree that the CPC-related litigation is

pending, after it had previously been stayed. See Kirschner

Decl., ECF No. 111, ¶ 9; Kirschner Decl. Ex. K; ECF Nos. 141,

146, 158. 5 The parties agree that Mei Kum Chu, Sau King Chung,

and Qun Xiang Ling were no longer members of the union when the

2015 MOA took effect. See Second Blackstone Decl., ECF No. 139,

¶ 4. The remaining Proposed Intervenors—Epifania Hichez, Carmen

Carrasco, Seferina Acosta, and Dulce Herrera Palma, and an

additional “new” Proposed Intervenor, Maria Diaz—are former

employees of UJC. See ECF No. 146, at 1. Hichez, Carrasco, and

Acosta are named plaintiffs in pending state court litigation

against UJC. Id. at 1-2. The New York State Supreme Court denied

UJC’s motion to compel arbitration, in a decision that was

affirmed by the Appellate Division, finding that the plaintiffs

raised claims “outside the CBA” and as former members of the

Union, were not bound by the 2015 MOA’s exclusive alternative

dispute provision. Hichez v. United Jewish Council of the E.

5  In a letter to the Court, the Proposed Intervenors informed the Court that
a New York state court reinstated the case on February 9, 2021, and granted
Mei Kum Chu, Sau King Chung, and Qun Xiang Ling leave to file an amended
complaint. ECF No. 158.


                                      9
      Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 10 of 35



Side, 117 N.Y.S.3d 214, 215 (App. Div. 2020).           Out of respect

for this decision, the Arbitrator concluded that these three

plaintiffs were explicitly carved out of the scope of the Award.

See Pet. Ex. A, at 44 & n.18. According to Union records,

Proposed Intervenors Acosta, Carrasco, and Dulce Herrera Palma

were UJC employees and bargaining unit members through 2016, and

thus were both employees and Union bargaining members when the

2015 MOA took effect. 6 See Second Blackstone Decl., ECF No. 139,

¶ 4. In addition, according to the Union records, Diaz worked

for various Respondents between 2013 and October of 2020, and

was a bargaining unit member at the time the 2015 MOA took

effect, when it was executed, and when the Union filed its

grievance in January 2019. See Third Blackstone Decl., ECF No.

150, ¶ 6.

                       II.    Motion to Intervene

     The Proposed Intervenors-Mei Kum Chu, Sau King Chung, Qun

Xiang Ling, Epifania Hichez, Carmen Carrasco, Seferina Acosta,

and Dulce Herrera Palma-have filed a motion to intervene, and

counsel for the Proposed Intervenors subsequently filed a letter

seeking to intervene on behalf of Maria Diaz, a “new” intervenor



6  The Proposed Intervenors concede that Palma was an employee and union
member when the 2015 MOA took effect, but contest the status of Acosta and
Carrasco. However, they have offered no evidence to rebut the Union’s
records. See Sitzer Decl., ECF No. 113, ¶¶ 2-3; ECF No. 127, at 8 (conceding
Palma was still an employee and Union member when the 2015 MOA took effect);
ECF No. 146, at 1 & n. 1.


                                     10
      Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 11 of 35



who was a former employee of UJC. 7 The Proposed Intervenors argue

that they should be permitted to intervene because they wish to

pursue their claims in state court, and the Arbitrator’s Award

addresses his jurisdiction to adjudicate their claims. Both the

Union and Respondents UJC and CPC have opposed these motions,

arguing that the Proposed Intervenors lack standing to challenge

the Award and do not satisfy the requirements for intervention

under Federal Rule of Civil Procedure 24.

                                A. Standing

      It is well established that “an individual employee

represented by a union [in a labor arbitration] generally does

not have standing to challenge an arbitration proceeding to

which the union and the employer were the only parties.” Katir

v. Columbia Univ., 15 F.3d 23, 24-25 (2d Cir. 1994) (per

curiam); see, e.g., In re AMR Corp., 598 B.R. 365, 373 (Bankr.

S.D.N.Y. 2019); Choudhary v. U.S. Postal Serv., No. 14-cv-4500,

2015 WL 1651076, at *2 (E.D.N.Y. Apr. 14, 2015); Duffy v. Legal

Aid Soc'y, No. 12-cv-2152, 2013 WL 541521, at *3 (S.D.N.Y. Feb.

12, 2013); Shait v. The Millennium Broadway Hotel, No. 00-cv-

5584, 2001 WL 536996, at *8–9, (S.D.N.Y. May 18, 2001);

Johnson v. Am. Arbitration Ass'n, No. 98-cv-6314, 1999 WL

223154, at *2, (S.D.N.Y. Apr. 16, 1999); U.S. Postal Serv. v.


7 To the degree that the Proposed Intervenors argue they are intervening on
behalf of a class, they lack standing, because they have not pointed to any
class that has been certified.


                                     11
      Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 12 of 35



Am. Postal Workers Union, 564 F. Supp. 545, 550 (S.D.N.Y. 1983). 8

Although employees “may have standing to attack an arbitration

award under section 301 of the [LMRA], upon a showing that the

union breached its statutory duty of fair representation, or

upon a showing of fraud or deceit,” or that the union has

“failed to act upon the award,” U.S. Postal Serv., 564 F. Supp.

at 550-51, the Proposed Intervenors have not made such

allegations, nor provided evidence to suggest such conditions

are met here. Thus, the Proposed Intervenors lack standing to

challenge the Award.

                                B. Rule 24

     The Proposed Intervenors also have failed to demonstrate

that they satisfy the requirements of Rule 24. Rule 24(a)(2)

provides for intervention as of right to any party who can

“(1) file a timely motion; (2) show an interest in the

litigation; (3) show that its interest may be impaired by the

disposition of the action; and (4) show that its interest is not

adequately protected by the parties to the action.” D’Amato v.

Deutsche Bank, 236 F.3d 78, 84 (2d Cir. 2001); see also Fed. R.

Civ. P. 24(a)(2). Although permissive intervention is left to

the discretion of the district court, “court[s] consider[ ]

substantially the same factors whether the claim for



8 Unless otherwise noted, this Opinion and Order omits all alterations,
omissions, emphasis, internal quotation marks, and citations in quoted text.


                                     12
      Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 13 of 35



intervention is ‘of right’ under [Rule 24(a)(2)], or

‘permissive’ under [Rule 24(b)(1)(B)].” R Best Produce, Inc. v.

Shulman-Rabin Mktg. Corp., 467 F.3d 238, 240 (2d Cir. 2006). The

Court of Appeals has instructed that “a failure to satisfy any

one of these four requirements is a sufficient ground to deny

the application.” Floyd v. City of New York, 770 F.3d 1051, 1057

(2d Cir. 2014) (per curiam). Because each of the Proposed

Intervenors have at minimum failed to demonstrate that their

interests would be impaired and are not being adequately

represented, their motions to intervene are denied.

      First, Maria Diaz’s submission requesting to intervene was

neither made by a “motion” within the meaning of Rule 24, nor

was it timely. See Fed. R. Civ. P. 24(a), (c). 9 Although “timely”

is not defined by Rule 24, courts consider: “(a) the length of

time the applicant knew or should have known of its interest

before making the motion; (b) prejudice to existing parties

resulting from the applicant’s delay; (c) prejudice to the

applicant if the motion is denied; and (d) the presence of


9  Counsel for Maria Diaz submitted a Declaration from Maria Diaz and a
memorandum of law in support of her intervention, but did not file a motion
to intervene and instead sought to relate Maria Diaz’s request back to the
fully briefed motions to intervene filed by Mei Kum Chu, Sau King Chung, Qun
Xiang Ling, Epifania Hichez, Carmen Carrasco, Seferina Acosta, and Dulce
Herrera Palma. See ECF Nos. 103, 145, 146. Maria Diaz was not named in the
original motions to intervene, and her counsel suggests she should be
permitted to intervene because in a Reply Brief for the original motions to
intervene, counsel for the Proposed Intervenors’ requested to “expeditiously
substitute another potential intervenor once he or she is located.” ECF No.
127, at 8. However, motions to intervene are filed on behalf of specific
parties, not on behalf of counsel.


                                     13
     Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 14 of 35



unusual circumstances militating for or against a finding of

timeliness.” MasterCard Int’l Inc. v. Visa Int’l Serv. Ass’n,

Inc., 471 F.3d 377, 390 (2d Cir. 2006). The Union filed the

petition to confirm the Award on May 8, 2020, following months

of the grievance process and years of state court litigation.

Diaz’s request to intervene on December 7, 2020, after the

parties had completed multiple rounds of extensive, voluminous

briefing, would prejudice the parties in the current

proceedings, and no compelling or unusual circumstances weigh in

favor of finding her motion timely.

     Apart from Maria Diaz, the Proposed Intervenors’ motions

are otherwise timely, and because the Union is seeking to pursue

claims for alleged violations of individual intervenors’ rights

under Covered Statutes, the Proposed Intervenors can be said to

have an “interest” in the arbitration. However, the only

“interest” of the Proposed Intervenors, cognizable under Rule 24

would be their potential entitlement to compensation for

potential violations of labor laws or the terms of the CBA. By

contrast, the Proposed Intervenors’ apparent argument that

confirmation of the Award may impair their ability to assert

their claims in state court is too contingent or remote to be

cognizable under Rule 24. See Floyd, 770 F.3d at 1060 (“[F]or an

interest to be ‘cognizable’ under Rule 24, it must be direct,

substantial, and legally protectable [such that an] interest


                                   14
     Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 15 of 35



that is remote from the subject matter of the proceeding, or

that is contingent upon the occurrence of a sequence of events

before it becomes colorable, will not satisfy the rule.”); see

also Eddystone Rail Co., LLC v. Jamex Transfer Servs., LLC, 289

F. Supp. 3d 582, 593 (S.D.N.Y. 2018); Sec. Inv'r Prot. Corp. v.

Bernard L. Madoff Inv. Sec. LLC, 550 B.R. 241, 253 (Bankr.

S.D.N.Y. 2016) (noting the “stare decisis effect of an adverse

judgment” alone is not sufficiently cognizable under Rule

24(a)). The possibility that the Award might make it more

difficult for the Proposed Intervenors to pursue their claims in

the manner they may now wish, despite the terms of the CBA or

their Union’s efforts to pursue their claims on their behalf, is

not sufficiently direct, substantial, and legally protectable to

be cognizable as an interest under Rule 24.

     So understood, the Proposed Intervenors have failed to show

that their interest in the resolution of their claims against

the Respondents is not being adequately represented, or that

their interest would be impaired without their intervention.

While the burden to demonstrate inadequacy of representation is

generally “minimal,” Trbovich v. United Mine Workers of Am., 404

U.S. 528, 538 n.10 (1972), a more rigorous showing of inadequacy

has been required in cases “where the putative intervenor and a

named party have the same ultimate objective,” Butler,

Fitzgerald & Potter v. Sequa Corp., 250 F.3d 171, 179 (2d Cir.


                                   15
     Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 16 of 35



2001); see also Washington Elec. Co-op., Inc. v. Massachusetts

Mun. Wholesale Elec. Co., 922 F.2d 92, 98 (2d Cir. 1990) (“Where

there is an identity of interest between a putative intervenor

and a party, adequate representation is assured.”); Royal Park

Investments SA/NV v. U.S. Bank Nat’l Ass’n, 356 F. Supp. 3d 287,

297 (S.D.N.Y. 2018).

     Moreover, the Proposed Intervenors’ alleged impairment is

speculative. The Proposed Intervenors do not represent that they

have attempted to pursue the Union’s internal grievance

procedures and been rebuffed, or that the Union’s representation

of their claims is inadequate. Cf. Republic Steel Corp. v.

Maddox, 379 U.S. 650, 653 (1965) (a former employee “must afford

the union the opportunity to act on his behalf”). The Union has

acted with diligence, and the Proposed Intervenors have provided

no evidence to suggest that the Union would not adequately

represent the Proposed Intervenors’ claims against the

Respondents. And, to the degree that the Union later fails in

its duty, the Proposed Intervenors can bring an action alleging

the Union has breached its duty of fair representation. See

Marquez v. Screen Actors Guild, Inc., 525 U.S. 33, 44-48 (1998).

     Finally, there are additional factual differences for

certain Proposed Intervenors that further support their lack of

standing and emphasize that their intervention would be

inappropriate. First, Epifania Hichez, Seferina Acosta and


                                   16
      Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 17 of 35



Carmen Carrasco are expressly excluded from the Award, and thus

cannot allege they suffer even the speculative impairment of the

Award’s potential effect on parallel state court litigation. See

Pet. Ex. A, at 44. Further, according to sworn declarations from

the Union, Palma, Acosta, and Carrasco were Union members at the

time the 2015 MOA was executed and took effect. 10 Further, in

addition to being untimely, Maria Diaz’s attempt to intervene is

similarly improper. Although she did cease to be an employee of

UJC, she thereafter worked for two other agencies at which she

was represented by 1199SEIU.       The Union has presented evidence

to establish that Ms. Diaz was a bargaining unit member both at

the time the 2015 MOA took effect, and when the grievance was

filed in January 2019. See Hocson Decl., ECF No. 149; Third

Blackstone Decl., ECF No. 150, ¶ 6.

     Thus, even if a distinction were to be drawn between

employees who ceased to be Union members before the 2015 MOA was

executed or took effect, Palma, Acosta, Carrasco, and Diaz would

all be bound by the 2015 MOA’s exclusive Alternative Dispute

Resolution provision.



10The Proposed Intervenors have conceded that Palma lacks standing because
she was working and a member of the Union after the 2015 MOA took effect.
See ECF No. 127, at 8. Although the parties dispute whether Seferina Acosta
and Carmen Carrasco were Union members at the time of the 2015 MOA was
executed, the Union has provided a sworn declaration, and supporting evidence
from its Dues that they were members. The Proposed Intervenors have
presented no evidence to support their claim that this is false and have
merely stated that “the factual dispute should not affect any of the
outstanding motions.” ECF No. 146, at 1 & n. 1.


                                     17
     Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 18 of 35



     Non-Party Gail Yan never filed a motion to intervene, and,

beyond her stated interest that she “want[s]” certain named

plaintiffs in a parallel suit “to continue representing” her

claims against CPC, Yan Aff., ECF No. 101, Ex. E ¶ 9, she has

not articulated any other interests that would be cognizable

under Rule 24.

     Therefore, the motions to intervene are denied.

                 III.   Jurisdiction and Preclusion

     This is an action to confirm an arbitration award. “Section

301 of the [LMRA] provides federal courts with jurisdiction over

petitions brought to confirm labor arbitration awards.” Local

802, Associated Musicians of Greater N.Y. v. Parker Meridien

Hotel, 145 F.3d 85, 88 (2d Cir. 1998); 29 U.S.C. § 185.

     Non-Party Yan has filed a “motion to dismiss the petition

pursuant to Rule 12(h)(3),” requesting this Court to find sua

sponte that it lacks subject matter jurisdiction. Together with

Non-Party Yan, the Proposed Intervenors also argue in their

motion to dismiss or stay that the Award is not sufficiently

final and ripe for judicial review and that confirmation of the

Award is barred by issue and claim preclusion. In addition, Non-

Party Yan has argued that this Court lacks jurisdiction under

the Rooker-Feldman doctrine. For the reasons that follow, all

three arguments are without merit.




                                   18
      Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 19 of 35



                                     A.

     The Proposed Intervenors and Non-Party Yan both argue that

the Award at issue here is not ripe for review, because it is

not a final award. That argument is without merit.

     The Petitioner and the Respondents—the parties-and the

Arbitrator agreed that two threshold issues relating to the

scope of the arbitration warranted bifurcation and should be

submitted for final resolution by the Arbitrator, prior to a

determination of the merits.       See Fourth Blackstone Decl., ECF

No. 153, ¶ 4.    The Proposed Intervenors argue that because the

Award did not cover liability or damages, it cannot be final. 11

However, such a restricted approach to finality is not required.

While the bifurcation of liability and damages are common

examples where courts have confirmed final, although interim

arbitration awards, the general test for finality depends on the

arbitration agreement and whether the parties intended to

“resolve finally the issues submitted” to the arbitrator. Corp.

Printing Co. v. NY Typographical Union No. 6, No. 93-cv-6796,


11The Proposed Intervenors also argue that the Arbitrator’s Award was related
to “procedural” questions and thus can only be answered by the arbitrator.
Such an assertion is unpersuasive. The parties’ clear intention was to
submit the questions addressed by the Award as discrete “issues” put to the
Arbitrator to answer conclusively. Thus, the Award is the “final disposition”
of the matter put to the Arbitrator, rather than one of a series of
“‘procedural’ questions which grow out of the dispute and bear on its final
disposition.” John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543, 557
(1964). Moreover, questions relating to the subject matter jurisdiction of
the Arbitrator—such as whether a party can demand or compel arbitration at
all—are generally not considered “procedural” questions. See id. at 557-58;
CBS, Inc. v. Snyder, 989 F.2d 89, 91-92 (2d Cir. 1993).


                                     19
     Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 20 of 35



1994 WL 376093, at *4 (S.D.N.Y. July 18, 1994) (Sotomayor, J.).

“[W]here the parties agree to submit to arbitration part of

their dispute, with the intent that the arbitrator’s decision be

a final determination on the issue submitted, the arbitrator has

the authority and responsibility to issue a final, albeit

‘interim’ award.” Pfizer Inc. v. ICWUC/UFCW Locals 95C, No. 13-

cv-1998, 2014 WL 1275842, at *4 (S.D.N.Y. Mar. 24, 2014)

(quoting Corp. Printing Co., 1994 WL 376093, at *4). By

contrast, where the parties dispute finality, or where the

arbitrator signals it “may still revisit” the ruling, a decision

may not yet be sufficiently final to be ripe for review. Ward v.

Ernst & Young U.S. LLP, 468 F. Supp. 3d 596, 604 (S.D.N.Y.

2020).

     Thus, despite the Proposed Intervenors’ allegations to the

contrary, the Award is “final” with respect to the issues put to

the Arbitrator. The parties sought a decision by the Arbitrator

on important issues on the scope of the arbitration, namely

whether the arbitration included wage and hour claims for former

union members, and whether the Arbitrator had jurisdiction to

arbitrate those claims. Given the importance of those questions

to the scope of the arbitration, the parties sought a decision

on those issues at the outset of the Arbitration.

     The Proposed Intervenors and Non-Party Yan note that the

Arbitrator deferred decision about whether a class “opt-out”


                                   20
      Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 21 of 35



provision was appropriate, and that amendments were made by

consent of the parties to correct errors in the Award. But, a

decision regarding whether an opt-out provision should exist is

different from the jurisdictional and arbitrability questions

decided by the Arbitrator. Similarly, the amendment made by

mutual agreement of the parties to add a party that was

mistakenly left out of a list of excluded former employees

similarly does not undermine the finality of the Award.

     The Proposed Intervenors seek to rely on Mason Tenders

Dist. Council of Greater New York & Long Island v. CAC of New

York, Inc., in which Judge Ramos concluded that the interim

award was not actually “final,” because the defendant disagreed

regarding the finality of the liability award, and because the

arbitrator appeared to leave undecided key aspects of the

liability determination. 46 F. Supp. 3d 432, 436 (S.D.N.Y.

2014). By contrast, in this case, the Respondents have not

opposed the finality of the Arbitrator’s Award, and the Award

does not suggest the Arbitrator intends to revisit questions of

scope and arbitrability in future proceedings. 12 Similarly, the

Proposed Intervenors’ reliance on language in Gen. Drivers,

Warehousemen & Helpers, Local Union No. 89 v. Riss & Co.,

stating that an award must be “final and binding under the


12 The plaintiff’s reliance on Ward is similarly unpersuasive, because the
arbitration panel in that case also clearly stated it may later revise its
conclusions. 468 F. Supp. 3d at 604.


                                     21
      Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 22 of 35



collective bargaining agreement” to support subject matter

jurisdiction to enforce it under Section 301, is misplaced. See

372 U.S. 517, 518 (1963).       Gen Drivers instructs that a court

looks to the CBA itself to determine whether parties intended

matters put to the arbitrator to be final.          See id. at 519-20.

It is plain the CBA and the 2015 MOA both do so. The CBA

provides that the Arbitrator “has full authority to decide the

issue or issues in dispute” and that the “opinion and award of

the arbitrator . . . is final and binding upon all parties.”

Pet. ¶ 8; Pet. Ex. B at 29. Because it was the parties’ intent

for this Award to be final regarding the two questions that were

decided, and because it is clear that the CBA allows the parties

to submit any “issue or issues in dispute” to the Arbitrator to

decide, the Award is sufficiently final to support this Court’s

jurisdiction. 13

                                     B.

     The Proposed Intervenors and Non-Party Yan argue that

preclusion doctrines bar this Court from confirming the Award.

The Proposed Intervenors and Non-Party Yan point to prior

litigation where various courts did not require former union


13 This Court has jurisdiction under Section 301 of the LMRA, 29 U.S.C.
§ 185, to consider the petition to confirm the Award. However, in
determining whether to entertain a petition to confirm a labor arbitration
award under Section 301, courts look for guidance to cases under the Federal
Arbitration Act, 9 U.S.C. § 1 et seq., under which a district court only has
the power to confirm or vacate a final arbitration award. See Michaels v.
Mariforum Shipping, S. A., 624 F.2d 411, 414 (2d Cir. 1980); Mason Tenders,
46 F. Supp. 3d at 435 n.6.


                                     22
     Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 23 of 35



members to arbitrate their claims against their former

employers. Contrary to the Proposed Intervenors’ assertions,

preclusion doctrines are affirmative defenses and not

jurisdictional bars. See McKithen v. Brown, 481 F.3d 89, 104 (2d

Cir. 2007).    In any event, their arguments are without merit.

     Federal courts “must give to a state-court judgment the

same preclusive effect as would be given that judgment under the

law of the State in which the judgment was rendered.” Migra v.

Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984).

Under New York law, collateral estoppel, also known as issue

preclusion, will preclude a federal court from deciding an issue

if “(1) the issue in question was actually and necessarily

decided in a prior proceeding, and (2) the party against whom

the doctrine is asserted had a full and fair opportunity to

litigate the issue in the first proceeding.” Vargas v. City of

New York, 377 F.3d 200, 205–06 (2d Cir. 2004).         The Second

Circuit Court of Appeals has “cautioned that ‘[i]ssue preclusion

will apply only if it is quite clear that these requirements

have been satisfied, lest a party be ‘precluded from obtaining

at least one full hearing on his or her claim.’” McKithen, 481

F.3d at 105.

     Although under New York law, claim preclusion, or res

judicata, is broader than collateral estoppel, encompassing

issues that could have been raised, even if not actually


                                   23
     Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 24 of 35



litigated, claim preclusion only applies to parties and their

privies.   See Paramount Pictures Corp. v. Allianz Risk Transfer

AG, 96 N.E.3d 737, 743 (N.Y. 2018). “For purposes of claim

preclusion, the requisite privity must be found in the

substantial identity of the incentives of the earlier party with

those of the party against whom res judicata is asserted.” Chase

Manhattan Bank, N.A. v. Celotex Corp., 56 F.3d 343, 346 (2d Cir.

1995); see also Hoblock v. Albany Cty. Bd. of Elections, 422

F.3d 77, 96 (2d Cir. 2005) (findings regarding whether parties

shared an “identity of interest” and whether one party had

“sufficient control” over the other were necessary for

determining whether privity existed).

     Here, the Union was not a party to the prior litigations

and the Proposed Intervenors have failed to demonstrate that the

Union was in privity with the Respondents. The Proposed

Intervenors’ assertion that the Union’s interests are identical

to those of Respondents is unpersuasive. Nor is there evidence

to suggest either the Union or Respondents have control over the

other. The Union is pursuing grievance claims against the

Respondents, seeking compensation for its members and former

members for alleged violations of federal and state law. That

both the Union and Respondents agree arbitration is the best

mechanism for efficiently and effectively adjudicating these

claims may show cooperation, but it does not rise to the level


                                   24
      Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 25 of 35



of interest alignment necessary to demonstrate privity. Indeed,

it is not surprising that the Proposed Intervenors have offered

no cases in which a union and employer were found to be in

privity. Because the Union was neither a party, nor in privity

with any party to the prior lawsuits, the Proposed Intervenors’

claim and issue preclusion arguments are without merit. 14

                                     C.

     Non-Party Gail Yan argues that this Court lacks

jurisdiction under the Rooker-Feldman doctrine. See D.C. Court

of Appeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fide.

Tr. Co., 263 U.S. 413, 416 (1923). The Rooker-Feldman doctrine

is a “narrow doctrine,” that bars the jurisdiction of federal

district courts over “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting

district court review and rejection of those judgments.” Lance

v. Dennis, 546 U.S. 459, 464 (2006). This argument is entirely

without merit. The Union was not a party in any of the state

court suits that the Proposed Intervenors have presented to this

Court that the Proposed Intervenors argue barred the arbitration

of claims of former union members against their employers. See

14 The parties dispute what, if any, final judgments haven been issued
against any of the individual respondents. See ECF No. 142, at 1; ECF No. 143
¶ 3. For example, Alliance for Health and First Chinese Presbyterian
Community Affairs Home Attendant Corporation has asserted that “[n]o final
judgment has been issued in either of the underlying [state court]
litigations against Alliance of FCP.” ECF No. 142, at 1.


                                     25
     Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 26 of 35



Third Blackstone Decl., ECF No. 150, ¶ 7. Counsel for Non-Party

Yan nevertheless argues that the Union is in privity with the

Respondents, and thus Rooker-Feldman should apply.         For the

reasons already discussed, the Union cannot reasonably be

considered to be in privity with the Respondents.         In any event,

clear Supreme Court and Second Circuit precedent instruct that

principles of privity are inapplicable to Rooker-Feldman. See

Lance, 546 U.S. at 466; Kosachuk v. Selective Advisors Grp.,

LLC, 827 F. App’x 58, 61 (2d Cir. 2020)(“In Lance v. Dennis, the

Supreme Court stated emphatically that Rooker-Feldman should not

be stretched to cover those in privity with state-court losers

because to do so would alchemize the doctrine into preclusion by

another name.”); UBS AG, Stamford Branch v. HealthSouth Corp.,

645 F. Supp. 2d 135, 147 & n. 17 (S.D.N.Y. 2008). The Rooker-

Feldman doctrine does not deprive this Court of jurisdiction.

             IV.   Motion to Confirm Arbitration Award

     The Petitioner has sought to confirm the Award, and the

Respondents have not opposed its confirmation.

     The LMRA “establishes a federal policy of promoting

industrial stabilization through collective bargaining

agreements, with a particular emphasis on private arbitration of

grievances,” and a “clear preference for the private resolution

of labor disputes.” Nat’l Football League Mgmt. Council v. Nat’l

Football League Players Ass’n, 820 F.3d 527, 536 (2d Cir. 2016).


                                   26
     Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 27 of 35



“Under [the LMRA’s] framework of self-government, the collective

bargaining agreement is not just a contract, but ‘a generalized

code to govern a myriad of cases which the draftsmen cannot

wholly anticipate,’” that “are negotiated and refined over time

by the parties themselves so as to best reflect their

priorities, expectations, and experience.” Id.

     Accordingly, a federal court’s review of an LMRA

arbitration award is “narrowly circumscribed and highly

deferential.” A&A Maint. Enter., Inc. v. Ramnarain, 982 F.3d

864, 868 (2d Cir. 2020). “As long as the arbitrator is even

arguably construing or applying the contract and acting within

the scope of his authority, that a court is convinced he

committed serious error does not suffice to overturn his

decision.” Int’l Bhd. of Elec. Workers, Local 97 v. Niagara

Mohawk Power Corp., 143 F.3d 704, 713 (2d Cir. 1998) (quoting

United Paperworkers Int’l Union, AFL-CIO v. Misco, Inc., 484

U.S. 29, 38 (1987)).    Instead, a court’s role is “simply to

determine whether the arbitrator acted within the scope of his

authority as defined by the collective bargaining agreement.”

New York City & Vicinity Dist. Council of United Bhd. of

Carpenters & Joiners of Am. v. Ass’n of Wall-Ceiling & Carpentry

Indus. of New York, Inc., 826 F.3d 611, 618 (2d Cir. 2016).

“Because it is the arbitrator’s view of the facts and the

meaning of the contract for which the parties


                                   27
     Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 28 of 35



bargained, . . . [i]t is the arbitrator’s construction of the

contract and assessment of the facts that are dispositive,

‘however good, bad, or ugly.’” Nat’l Football League Mgmt.

Council, 820 F.3d at 536 (quoting Oxford Health Plans LLC v.

Sutter, 569 U.S. 564, 573 (2013)). The Supreme Court has

explained that district courts “are not authorized to reconsider

the merits of an award even though the parties may allege that

the award rests on errors of fact or on misinterpretation of the

contract,” or “improvident, even silly” mistakes. Misco, 484

U.S. at 36, 39; see also Nat’l Football League Mgmt. Council,

820 F.3d at 536. Accordingly, an arbitration award is to be

confirmed if there is even a “barely colorable justification”

for the decision. United States Steel & Carnegie Pension Fund v.

Dickinson, 753 F.2d 250, 252 (2d Cir. 1985).

     In this case, the CBA required that grievances be

arbitrated. Pet. Ex. B, at 29 (Art. XXVI, ¶ 2).         The subsequent

2015 MOA clarified that grievances relating to “Covered

Statutes” must be arbitrated. See Pet. Ex. D, at 9. Thus, under

both agreements there is plainly an agreement to arbitrate.

Second, under the CBA, arbitrations occur pursuant to AAA Rules,

including AAA Rule 3(a), which delegates questions of

jurisdiction and “arbitrability” to the Arbitrator. Therefore,

the Respondents and the Union (on behalf of its employees)




                                   28
     Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 29 of 35



agreed to arbitrate and to delegate questions of arbitrability

and jurisdiction to the Arbitrator.

     The Proposed Intervenors argue at length that the

Arbitrator exceeded his authority because certain Proposed

Intervenors were no longer employees at the time the 2015 MOA

took effect, and therefore they never consented to arbitrate

their claims under the Covered Statutes. In addition, the

Proposed Intervenors argue that the 2015 MOA cannot relate back

to claims based on violations of the Covered Statutes that

occurred prior to the 2015 MOA.

     However, the Proposed Intervenors’ arguments confuse the

question of consent to arbitration (namely, did parties consent

to arbitrate) with the question of arbitrability (namely,

whether the dispute at issue is within the scope of the

arbitration agreement). The searching review that the Proposed

Intervenor encourages this Court to undertake is not

appropriate, because the parties to the CBA–namely the Union and

the Respondents–plainly agreed to arbitrate grievances and to

delegate such questions of arbitrability to the Arbitrator.

     In the context of the FAA, the Supreme Court has instructed

that “[j]ust as a court may not decide a merits question that

the parties have delegated to an arbitrator, a court may not

decide an arbitrability question that the parties have delegated

to an arbitrator.” Henry Schein, Inc. v. Archer & White Sales,


                                   29
     Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 30 of 35



Inc., 139 S. Ct. 524, 530 (2019). Specifically, “if a valid

agreement exists, and if the agreement delegates the

arbitrability issue to an arbitrator, a court may not decide the

arbitrability issue,” even if the Court believes that “the

argument that the arbitration agreement applies to the

particular dispute is wholly groundless.” Id. at 529-30.

Similarly, the Court of Appeals for the Second Circuit

consistently has instructed that courts must first decide the

question of whether a court or an arbitrator answers questions

of arbitrability, before proceeding to the question of whether

the dispute is arbitrable. See VRG Linhas Aereas S.A. v.

MatlinPatterson Glob. Opportunities Partners II L.P., 717 F.3d

322, 325–26 (2d Cir. 2013); Alliance Bernstein Inv. Research &

Mgmt., Inc. v. Schaffran, 445 F.3d 121, 122 (2d Cir. 2006).

Although “[t]echnically the arbitrations in the labor context

are governed by the [LMRA] rather than the FAA,” courts in this

Circuit have “substantially imported the analysis from the FAA”

regarding whether an arbitrator exceeded his authority. A&A

Maint. Enter., Inc., 982 F.3d at 869 n.2. The Proposed

Intervenors have made little effort to distinguish these clear

instructions from the FAA context. Respecting the parties’

decision to delegate questions of arbitrability to an arbitrator

in the CBA comports with the well-established, highly




                                   30
      Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 31 of 35



deferential review of arbitration awards and the need to

preserve industrial peace in the LMRA context.

     The CBA plainly was an agreement to arbitrate, to which all

of the Proposed Intervenors were bound.          The CBA delegated

questions of arbitrability to the Arbitrator by reference to the

AAA Rules.    Although “[t]he question [of] whether the parties

have submitted a particular dispute to arbitration, i.e., the

question of arbitrability,” is presumptively “an issue for

judicial determination,” the matter may be committed to the

arbitrator if “the parties clearly and unmistakably [so]

provide.” Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83

(2002). 15 Courts in this Circuit have recognized that when

“parties explicitly incorporate rules that empower an arbitrator

to decide issues of arbitrability,” such as the AAA Rules, “the

incorporation serves as clear and unmistakable evidence of the

parties’ intent to delegate such issues to an arbitrator.”

Contec Corp. v. Remote Sol., Co., 398 F.3d 205, 208 (2d Cir.

2005); see also Henry Schein Inc., 139 S. Ct. at 529 (“When the

parties’ contract delegates the arbitrability question to an

arbitrator, a court may not override the contract.”); Citi

Connect, LLC v. Local Union No. 3, Int'l Bhd. of Elec. Workers,

15New York law follows the same, “well settled proposition that the question
of arbitrability is an issue generally for judicial determination,” but also
recognizes an “important legal and practical exception” when parties evince a
“clear and unmistakable agreement to arbitrate arbitrability.” Smith Barney
Shearson Inc. v. Sacharow, 689 N.E.2d 884, 887 (N.Y. 1997); see also Shaw
Grp. Inc. v. Triplefine Int’l Corp., 322 F.3d 115, 121 (2d Cir. 2003).


                                     31
      Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 32 of 35



AFL-CIO, No. 20-cv-5147, 2020 WL 5940143, at *5 (S.D.N.Y. Oct.

7, 2020). 16

      Moreover, the Arbitrator’s conclusions are more than his

own brand of “industrial justice.” Misco, 484 U.S. at 38.

First, given the absence of temporal limitations in the CBA or

the 2015 MOA, with the appropriate highly deferential review,

this Court cannot say that the Arbitrator’s finding that claims

based on violations of the Covered Statutes that occurred prior

to the 2015 MOA’s effective date were arbitrable either failed

to draw its essence from the CBA or was outside the scope of his

authority. See, e.g., Smith/Enron Cogeneration Ltd. P’ship, Inc.

v. Smith Cogeneration Int’l, Inc., 198 F.3d 88, 98–99 (2d Cir.

1999); Rodriguez v. New York Found. for Senior Citizens Home

Attendant Servs., Inc., No. 15-cv-9817, 2016 WL 11707094, at *3

(S.D.N.Y. July 14, 2016); Lai Chan v. Chinese-Am. Planning

Council Home Attendant Program, Inc., 180 F. Supp. 3d 236, 241

(S.D.N.Y. 2016).

      The Proposed Intervenors argue that the Union cannot

represent its former employees, either in assenting to the 2015

MOA or in initiating the grievance, and thus—at least—former

employees did not “consent” to arbitration. But this

misconceives the relationship between a Union and its bargaining

16New York Law similarly recognizes a court’s limited authority in the face
of such a clear delegation of questions concerning arbitrability to an
arbitrator. See, e.g., Revis v. Schwartz, No. 2017-07940, 2020 WL 7756565, at
*8 (N.Y. App. Div. Dec. 30, 2020).


                                     32
     Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 33 of 35



unit members and oversimplifies the CBA at issue. As the

“exclusive bargaining” agent for home care employees of the

Respondents, the Union had authority to enter into CBAs and

subsequent agreements, on behalf of its bargaining unit members.

See 29 U.S.C. § 159(a). The Proposed Intervenors’ arguments that

former employees cannot be bound by a CBA or cannot be

represented by their Union in arbitration are without merit. To

accept that conclusory argument would “essentially allow Union

members to opt-out of their obligations under a collective

bargaining agreement by simply withdrawing from their union

prior to bringing suit.” Germosen v. ABM Indus. Corp., No. 13-

cv-1978, 2014 WL 4211347, at *6 & n.16 (S.D.N.Y. Aug. 26, 2014).

Indeed, courts in this Circuit have compelled former employees

to arbitrate claims under CBA alternative dispute provisions,

including in instances where supplemental agreements were

executed after the plaintiff ceased employment. See e.g.,

Rodriguez, 2016 WL 11707094, at *3 (finding a former employee

who ceased working prior to the date the 2015 MOA took effect

was still compelled to arbitrate her wage-hour claims, including

statutory claims); Pontier v. U.H.O. Mgmt. Corp., No. 10-cv-

8828, 2011 WL 1346801, at *3 (S.D.N.Y. Apr. 1, 2011) (the fact

that plaintiff was discharged before the union executed a

supplemental agreement requiring arbitration of Title VII claims

“d[id] not relieve Plaintiff of his obligation to abide by the


                                   33
      Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 34 of 35



mediation and arbitration provisions” contained therein);

Duraku v. Tishman Speyer Properties, Inc., 714 F. Supp. 2d 470,

474 (S.D.N.Y. 2010) (compelling arbitration of an employees’

Title VII and state law discrimination claims, based on a

supplemental agreement’s alternative dispute resolution

provision negotiated after the claims were filed).

     The Proposed Intervenors’ reliance on the Court of Appeals’

summary affirmance in Agarunova v. Stell Orton Home Care Agency,

Inc., is misplaced. 794 F. App’x 138 (2d Cir. 2020). In

Agarunova, the Court of Appeals affirmed the district court’s

determination that a former employee could not be compelled to

arbitrate by the 2015 MOA because she was no longer an employee

or 1199SEIU member when the 2015 MOA took effect. See id. at

140. However, the panel declined to address the employer’s

argument that this was a “question of arbitrability” that was

delegated to the arbitrator under the CBA, because that issue

was not properly raised in the district court. Id. Because the

question of whether the Arbitrator’s jurisdiction extended to

former employees’ statutory claims is a question of

arbitrability, and the CBA delegated such questions to the

Arbitrator, Agarunova does not support the Proposed Intervenors’

argument. 17


17The Proposed Intervenors also rely on Chu v. Chinese-American Planning
Council Home Attendant Program, Inc., 194 F. Supp. 3d. 221, 229 (S.D.N.Y.
2016), in which Judge Forrest suggested that former employees could not be


                                     34
      Case 1:20-cv-03611-JGK Document 159 Filed 02/18/21 Page 35 of 35



      Because the CBA and 2015 MOA evince a clear consent to

arbitrate and delegate questions of arbitrability to the

Arbitrator, and because the Arbitrator’s Award is sufficient to

survive the highly deferential review appropriate for

confirmation of LMRA arbitration awards, the Award is confirmed.

                                CONCLUSION

      The Court has considered all of the arguments of the

parties, Proposed Intervenors, and Non-Party Yan. To the extent

not discussed above, the arguments are either moot or without

merit.   For the foregoing reasons, the Proposed Intervenors’

motion to intervene is DENIED, the motions to dismiss by the

Proposed Intervenors and Non-Party Yan are DENIED, and the

petition to confirm the Award is GRANTED. The Clerk is directed

to enter judgment accordingly. The Clerk is also directed to

close all pending motions and to close this case.

SO ORDERED.

Dated:     New York, New York
           February 18, 2021

                                          ______/s/ John G. Koeltl_______
                                                  John G. Koeltl
                                           United States District Judge

bound by the 2015 MOA. First, Judge Forrest did not consider whether the
question was one of arbitrability, or whether the CBA delegated such a
question to the arbitrator. Moreover, as Judge Sullivan recognized in
Raymond v. Mid-Bronx Haulage Corp, the passage that Proposed Intervenors cite
clearly was dicta, and Judge Sullivan presented compelling reasons not to
extend it further. See No. 15-cv-5803, 2017 WL 9882601, at *6 (S.D.N.Y. June
10, 2017). Moreover, Judge Caproni dealt with the merits of a similar claim
much more directly in Rodriguez, 2016 WL 11707094, at *3 (finding that former
employee was required to arbitrate under CBA and 2015 MOA, even though she
ceased employment before 2015 MOA took effect).


                                     35
